DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 
Response to Amendment
In an amendment filed 09/08/2021, claims 1, 3, 13 and 15 have been amended, and claims 2, 10, 12 and 14 have been cancelled. Currently, claims 1, 3-9, 11, 13 and 15-19 are pending.

Allowable Subject Matter
Claims 1, 3-9, 11, 13 and 15-19 are allowed.

REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to an electrostatic protection for an OLED display.
Independent claim 1 distinctly features:
“a bonding protection sub-circuit comprising a sacrificial metal region, the bonding protection sub-circuit being configured to electrically couple the sacrificial metal region to an anode pad and a cathode pad on a backplane for bonding the light emitting element during a period of bonding the light emitting element to the backplane, and an electrostatic protection sub-circuit configured to, in a light emission period of the light emitting element, cause an anode of the light emitting element to be electrically coupled to a first voltage terminal supplying a first voltage in response to an anode voltage of the anode of the light emitting element being less than a cathode voltage of a cathode of the light emitting element and an absolute value of a difference between the anode voltage and the cathode voltage being equal to a reverse breakdown threshold voltage of the light emitting element”
The closest prior arts Bour et al. (US 20180374991 A1) teaches OLED display bonding circuit as shown in paragraphs 8, 77 and 136 and figure 38, and Wang (US 20050285116 A1) teaches bonding pad formed of copper as shown in paragraph 33, and Chae et al. (US 20190189681 A1) teaches an OLED display circuitry as shown in paragraphs 140 and 204-212 and figure 11.
However they either singularly or in combination, fail to fully anticipate or render the above underlined limitations obvious wherein a specific ESD circuit is used in OLED display for OLED display protection.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 




Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANG LIN whose telephone number is (571)270-7596.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Temesghen Ghebretinsae can be reached on 571-272-3017.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.